Citation Nr: 1202899	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  04-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine. 

2. Entitlement to service connection for headaches.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  June 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was most recently before the Board in June 2010, at which time the Board determined that new and material evidence had been submitted to reopen the claim for DDD of the cervical and lumbar spine, but denied the claim on the merits.  The Board additionally remanded the claims for headaches and depression to the RO for further development and adjudication. The Veteran appealed the denial of the cervical spine issue to the Court.  In a Joint motion, the parties agreed that a remand was required with regard to the claim for DDD of the cervical spine.  In April 2011, the Court vacated that portion of the June 2010 Board decision, which denied entitlement to service connection for DDD of the cervical spine.  The matter has been returned to the Board and is ready for appellate disposition on the cervical spine issue.

The claims for depression and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

A claim of entitlement to service connection for gastroesphogeal reflux has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The evidence is in equipoise as to whether DDD of the cervical spine was incurred during the Veteran's active duty service; the Board finds the Veteran's continuity of symptomatology with respect to his cervical spine following service to be credible.


CONCLUSION OF LAW

Affording the Veteran all reasonable doubt, the Veteran does have DDD of the cervical spine due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The evidence as presently constituted is sufficient to establish service connection for DDD of the cervical spine, which is a full grant of the benefits sought on appeal by the Veteran as to this issue.  

Therefore, any outstanding notice or development not already conducted by VA as to this issue is without prejudice; hence, any deficiencies in the duties to notify and to assist constitute harmless error.  Id; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for DDD of the cervical spine.  Specifically, he asserts that he injured his neck in a motor vehicle accident during service and has had continued problems since his discharge.  

The Board has considered the Veteran's contentions in light of the evidence of record and the applicable law,  and finds that the weight of such evidence is at least in approximate balance, and the Board therefore will grant service connection for DDD of the cervical spine.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

In this regard, service treatment records show that upon a discharge report of medical history dated in May 1970, the Veteran indicated that he wore a brace.  The medical provider annotated the report and stated the Veteran strained his neck in February 1970.  There was no neck disability diagnosed, however, during the corresponding  physical examination.

As there was no diagnosed chronic cervical spine condition during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In the instant case, the Board believes this has been met.  

Upon VA examination in October 1970, the Veteran reported hurting his neck during a 1970 motor vehicle accident.  The examiner found no abnormalities of the cervical spine at that time, to include imaging studies. 

There appeared to be a motorcycle accident in the late 1970s.  The extent of injuries is not clear.

A magnetic resonance imaging (MRI) report dated in 2001 revealed DDD of the cervical spine.  In a February 2003, letter Dr. RS indicated the Veteran had been under his care since 1974 and he had treated the Veteran for multiple medical conditions.  Dr. RS indicated he remembered the Veteran had an automobile accident in the late 1970s and a motorcycle accident in 1984.  He opined that these incidents aggravated the Veteran's pre-existing DDD, which originally occurred while the Veteran was in service.

The Veteran submitted a photograph of him in a neck brace.  The picture is not dated, though he claims it what shortly after the incident.  In his May 2003 notice of disagreement, the Veteran asserted that private providers told him that his in- service accident was the "trigger point" for DDD of the cervical spine.

During the November 2003 RO and June 2006 Board hearings, the Veteran testified that he was in a roll-over motor vehicle accident in 1970.  He indicated that he was treated at the dispensary, then the hospital in Nuremburg.  

In a May 2006 statement from EM, signed by a Notary Public, he indicated that he recalled that the Veteran had neck pain and headaches in July 1970 and that the Veteran rubbed Icy Hot on his neck.  EM further indicated that he remembered working around the Veteran's neck problems. 

A November 2006 statement from JS indicated that she knew the Veteran since 1968 and that when he returned from Germany in 1970, he was in bad shape from a wreck he had there.  She indicated that she drove him for treatment and the Veteran received medication for his neck.  A February 2008 statement from RCG, who served with the Veteran, revealed that while he did not recall the accident, he remembered the Veteran wore a neck brace for some period prior to the time of his discharge from service.

A September 2009 VA examiner indicated there was documented evidence the Veteran injured his neck during and after service.  The examiner noted the Veteran was examined for his neck in November 1970 and no abnormalities were found.  The examiner opined it was less likely as not that the Veteran's current cervical spine condition was caused by an incident of military service, including the original neck injury sustained in 1970.  The examiner reasoned the Veteran had injuries post-service and he was able to carry out stressful and gainful occupation. 

In a December 2009 letter, Dr. DNS indicated that he had treated the Veteran for cervical spondylosis.  He stated the Veteran gave a history of injuring his neck during service and that it was certainly plausible that any injury that occurred at the that time would result in subsequent post-traumatic arthritis and DDD, which may result in his present symptoms.  

In support of his claim, the Veteran submitted a February 2010 Independent Medical Examination from Dr. JWB, Board Certified in Internal Medicine.  Dr. JWB undertook a comprehensive review of the claims folder and opined that there was sufficient evidence to find a nexus between the in-service accident and subsequent development of chronic cervical pathology and the occurrence of injuries subsequent to the in-service motor vehicle accident.  He stated it was not uncommon for there to be some degree of delay between an injury and the full clinical expression of its sequelae.  Dr. JWB indicated that due to the Veteran's duty status requirements, he returned to full duty status after the accident though he needed a cervical collar.  He concluded that within a reasonable degree of medical certainty, the Veteran's in-service accident was the proximate cause of him developing the current cervical spine condition.

In an August addendum opinion, Dr. JWB indicated that the Veteran's spinal stenosis related to pronounced calcification of the boney lamina and the immediately adherent spinal ligaments.  He stated this process took a great deal of time to develop and would not have become radiographically apparent until many years after the trauma.  He indicated that he agreed with the VA examiners that initially there was no significant x-ray evidence of the injury, but it was his opinion that the 1970 injury initiated the sequence of events that culminated in his present spinal disability. 

The Veteran is clearly asserting that he had continued or ongoing problems with his neck since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Significantly, a neck injury was noted in service, lay statements show reports of neck problems after the Veteran's discharge from service, and the Veteran has continued to seek treatment for his neck since his discharge from service, albeit with a gap in treatment after his discharge.  The Board would additionally note that the Veteran filed a claim for a neck injury in June 1970, a month after his discharge, though it was denied at that juncture for no current disability.  Thus, the Veteran's current assertions of his having had chronic neck problems since service are consistent with his own actions and the overall record.

Based on the evidence of record, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim since there is a question of post-service neck injury.  Specifically, ordering another VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Service treatment records contain reports of neck strain and show the Veteran was wearing a neck brace.  The Veteran originally filed a claim for his neck within a month of his discharge.  The Veteran has asserted that he had continued or ongoing neck problems since service, which have been found credible in light of the lay statements submitted on his behalf and the medical evidence of record.  The Veteran is competent to report his symptoms (pain and decreased range of motion), and thus, has established a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   Hence, service connection 
for DDD of the cervical spine is warranted.


ORDER

Entitlement to service connection for DDD of the cervical spine is warranted.  To this extent, the appeal is granted.


REMAND

As noted in the Introduction, the claims for depression and headaches were previously before the Board in June 2010.  At that time, the Board determined that additional notice and evidentiary development was necessary.  It appears that not all directed actions have been taken with regard to these issues.   

Specifically, the Board found that in order to resolve the claims, a Remand was necessary to obtain VA medical opinions, which were based on full consideration of the Veteran's assertions and supported by a clearly stated rationale.  Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).  Thereafter, the claims were to be adjudicated and the Veteran was to be provided a supplemental statement of the case (SSOC).  38 C.F.R. § 19.31.

The Veteran was afforded the requested VA examinations in October 2010.  In addition, private medical records and opinions, as well as VA outpatient treatment records, were associated with the claims folder that pertained to the claims for depression and headaches.  However, it does not appear that the RO readjudicated the issues.  It does not appear that a supplemental statement of the case was issued.  

Accordingly, this case must again be remanded to fully and fairly adjudicate the Veteran's claims especially in light of decision in the instant decision and the Veteran's alternative contention that the claimed depression was secondary to pain.  The RO is directed to the specific development instructions below.  

The RO must readjudicate the claims for depression and headaches in light of all the pertinent regulations and evidence of record under all theories of entitlement, i.e. direct and secondary causation.  If any benefits sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


